DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of figs. 4-6, 9 and claims 1-11 in the reply filed on 02/03/2021 is acknowledged.
Claims 8 and 10 are withdrawn from consideration since they are not read on figs. 4-6 and 9.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belady [US 2006/0133039].
With respect to claim 1, Belady (fig. 4) disclose an electronic device, comprising:
a main substrate (114) (pp [0012]);
a semiconductor package structure (124) (pp [0018]) electrically connected to the main substrate, and comprising: 
a die mounting portion (region below die 150); 
a semiconductor die (150) (pp [0018]) disposed on the die mounting portion; and 
a cover structure (148) (pp [0018]) covering the semiconductor die; and 
at least one heat pipe (156) (pp [0018]) contacting the cover structure for dissipating a heat generated by the semiconductor die.

With respect to claim 2, Belady (fig. 4) disclose that wherein the semiconductor package structure further comprises a package substrate (124) (pp [0018]), the package substrate includes the die mounting portion (region below die 150), the semiconductor die is attached to the die mounting portion of the package substrate and is electrically connected to the package substrate through a flip-chip bonding; and the cover structure is a lid structure (148) (pp [0018]) covering the semiconductor die.

With respect to claim 3, Belady (fig. 4) disclose that wherein the semiconductor package structure further includes a thermal interface material (TIM) (154) (pp [0019]) interposed between the semiconductor die (150) and the lid structure (148).



With respect to claim 6, Belady (fig. 4) disclose that wherein the heat pipe (156) (pp [0018]) includes a first portion disposed adjacent to the lid structure and a second portion (portion outside the lid structure) disposed adjacent to the main substrate (124).

With respect to claim 9, Belady (fig. 4) disclose further comprising a heat sink (146) (pp [0018]) disposed on the first portion of the heat pipe.

Allowable Subject Matter
Claims 5, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAI V PHAM/Primary Examiner, Art Unit 2892